DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 6/27/2022 has been entered and made of record.
Acknowledgment 
Claim 20, added on 6/27/2022, is acknowledged by the examiner. 
Claims 1, 8, 10, and 17-19, amended on 6/27/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 19, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection, the amendment filed on 6/27/2022 addresses the issue.  As a result, the claim objection is withdrawn.
Regarding the drawing objection, the amendment filed on 7/21/2020 addresses the issue.  As a result, the drawing objection is withdrawn. OR The argument filed on 7/21/2020 is not persuasive.  As a result, the drawing objection is maintained.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 7/21/2020 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant amended the claim then argued that, “Any alleged user input in Bradley combined with the alleged scanner in Becker fails to disclose or render obvious "in response to a user input regarding the object in the map having been generated using the scanner" recited in claim 1.” [Paragraph 1 on page 10 of the Remarks].           Examiner respectfully disagrees. Becker discloses a user interface on the laser scanner that allows user to provide inputs to the laser scanner: (i.e. FIG. 1 depicts a process flow for displaying scan image data on a user interface on a laser scanner that is implemented in accordance with an embodiment; FIG. 2 depicts a laser scanner that includes a user interface for displaying scan image data in accordance with an embodiment; FIG. 3 depicts a user interface screen including a touch screen that is utilized by an operator of the laser scanner in accordance with an embodiment; FIG. 4 depicts an embodiment of a planar view of a 3D scanned image; FIGS. SA and 5B depict an embodiment in which spherical and Cartesian coordinates are displayed for object points represented by pixels in a scanned image; FIG. 6 depicts an embodiment of a panoramic view of a 3D scanned image that is generated by mapping a planar view onto a sphere or cube;) [Becker: col. 4, line 11-28; Figs. 1-4]. Becker further discloses that an image obtained by the scanner is mapped on a plane to create a planar view (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner ( e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20]. From these descriptions, Becker discloses that users can use the user interface to control the scanner to obtain image data, and the image data can be mapped to generate a 3D view or a planar view.  As a result, the Applicant’s argument “Bradley combined with the alleged scanner in Becker fails to disclose or render obvious "in response to a user input regarding the object in the map having been generated using the scanner" recited in claim 1” is not persuasive. Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.
   
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. These amended claims include “a function of the object”. It is noted that “function” and “functions” are mentioned 5 times in the specification [0058, 0084, 0107, 0117].  However, none of these occasions describes “a function of the object”. As a result, the claim limitation “a function of the object” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. This new claim includes “the processor is configured to present fused data”. It is noted that the “fused data” is mentioned only once in the specification [para. 0083].  However, in this occasion the specification does not describe “the processor is configured to present fused data”.  As a result, the claim limitation “the processor is configured to present fused data” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04). 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 20 recites “fused data”.  It is not clear from the claim language what is the “fused data”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Since claim 20 is not supported by the specification and the meaning of the fused data is unclear, the 35 U.S.C. 103 rejection is kept on hold until these issues have been addressed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-5, 8, 10, 12-14, 19, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Patent 9,599,715 B2), (“Becker”), in view of Bradley et al. (US Patent Application Publication 2016/0332535 A1), (“Bradley”).
Regarding claim 1, Becker meets the claim limitations as follows:
A system (i.e. a system) [Becker: col. 17, line 21] for monitoring ((i.e. observe) [Becker: col. 6, line 60]; (i.e. object under observation) [Becker: col. 14, line 65]) and servicing an object within a location ((i.e. illuminate a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]; (i.e. collecting scanner data related to the objects being measured while at the same time retaining information about the collection geometry based on the order of data collection) [Becker: col. 15, line 5-7]), the system (i.e. a system) [Becker: col. 17, line 21] comprising: a scanner (i.e. a scanner) [Becker: col. 16, line 22] structured to measure coordinates (i.e. A portable stand-alone laser scanner configured to measure three-dimensional (3D) coordinates) [Becker: col. 19, line 26-27] of a point ((i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3]; (i.e. Laser scanners collect a variety of data points representing objects in the surrounding volume) [Becker: col. 1, line 21-23]; (i.e. measuring points in the volume of space) [Becker: col. 2, line 20-21]; (i.e. plurality of distances to the measuring points are determined based at least in part on propagation times of the measuring beams and the reflected beams) [Becker: col. 2, line 23-26]) within a map of the location (i.e. In a panoramic view, objects in the measurement volume are mapped onto a geometrical shape such as a sphere, cube, or cylinder) [Becker: col. 6, line 55-57], the map having been generated using the scanner (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner ( e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20];  an image capture device (i.e. a digital camera) [Becker: col. 8, line 3]; a communications circuit (i.e. a wireless connection, and any other means of communication) [Becker: col. 9, line 51-51] structured to communicate with an external device (i.e. that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device) [Becker: col. 17, line 61-62] or a network (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15]; a processor operably coupled to the scanner (i.e. the personal computer 220 is attached to the laser scanner 200 via one or more of a physical connection) [Becker: col. 9, line 49-51], the image capture device (i.e. In addition, the camera digital images may be transmitted to a processor to add color to the scanner image) [Becker: col. 1, line 49-50; Fig. 2], and the communications circuit (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15; Figs. 2, 9]; wherein the processor is configured to (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33] identify an object type of the object (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23] based on either an image captured by the image capture device ((i.e. the scan data is captured, a digital camera located on the laser scanner takes digital 2D photographic images of the scanned scene in order to capture color data to add to the scanned image) [Becker: col. 8, line 2-5]; (i.e. Objects within the volume of space are illuminated with background light, and an image of the objects is captured within the image capturing unit) [Becker: col. 3, line 53-55]) or coordinates of a surface of the object measured by the scanner ((i.e. A portable stand-alone laser scanner configured to measure three-dimensional (3D) coordinates of an object) [Becker: col. 19, line 26-27]; (i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3]; (i.e. a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]); wherein the processor is configured to (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33] control the scanner to obtain a location of the object within the map ((i.e. a 2D image with mapping of the sphere to a flat 2D area) [Becker: col. 10, line 19-20; Fig. 3]; (i.e. reformatted from the spherical coordinate system into a rectangular region as a planar view) [Becker: col. 21, line 43-44; Fig. 4]; (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner (e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20; Fig. 4]; (i.e. The distance and angle measurements can be used to convert 3D coordinates obtained in the natural coordinate system of a scanner, which may be a spherical coordinate system, for example, into any other desired 3D coordinate system, for example, a rectangular (Cartesian) or cylindrical coordinate system) [Becker: col. 7, line 48-53]; (i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3]); and wherein, in response to a user input ((i.e. FIG. 1 depicts a process flow for displaying scan image data on a user interface on a laser scanner that is implemented in accordance with an embodiment; FIG. 2 depicts a laser scanner that includes a user interface for displaying scan image data in accordance with an embodiment; FIG. 3 depicts a user interface screen including a touch screen that is utilized by an operator of the laser scanner in accordance with an embodiment; FIG. 4 depicts an embodiment of a planar view of a 3D scanned image; FIGS. SA and 5B depict an embodiment in which spherical and Cartesian coordinates are displayed for object points represented by pixels in a scanned image; FIG. 6 depicts an embodiment of a panoramic view of a 3D scanned image that is generated by mapping a planar view onto a sphere or cube;) [Becker: col. 4, line 11-28; Figs. 1-4]; (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35]) regarding the object in the map having been generated using the scanner (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner ( e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20], the processor is configured to (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33] control the communications circuit (i.e. An alternative method for avoiding cables is to provide a laser scanner having a wireless capability for communication with an external laptop computer) [Becker: col. 5, line 59-61] to transmit one of a status data (i.e. transmit the scan data) [Becker: col. 9, line 25-26] or a service request regarding the object ((i.e. In an embodiment, the user interface screen 300 displays the 3D unprocessed scanned image in any of several forms: immediately after the scan operation or during the scan operation up to a latest record; in gray tones or colors; as a 2D image with mapping of the sphere to a flat 2D area; as a panoramic picture; as a 3D image; with navigation such as zoom in and out; and/or with recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets). In addition, the touch screen display allows the selection of an area within the shown 3D unprocessed scanned image) [Becker: col. 10, line 14-25] ; (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35]) in the map having been generated using the scanner (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner ( e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20], and the location of the object (i.e. An embodiment of the user interface screen allows a user to find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 1-3] to the external device (i.e. transmit the scan data to a data storage device 206 (e.g., a SD card, or a hard drive)) [Becker: col. 9, line 25-27] or the network (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15; Figs. 2, 9].
Becker does not explicitly disclose the following claim limitations (Emphasis added).
A system for monitoring and servicing an object within a location, the system comprising: a scanner structured to measure coordinates of a point within a map of the location, the map having been generated using the scanner; an image capture device; a communications circuit structured to communicate with an external device or a network; a processor operably coupled to the scanner, the image capture device, and the communications circuit; wherein the processor is configured to identify an object type of the object based on either an image captured by the image capture device or coordinates of a surface of the object measured by the scanner; wherein the processor is configured to control the scanner to obtain a location of the object within the map; and wherein, in response to a user input, regarding the object in the map having been generated using the scanner, the processor is configured to control the communications circuit to transmit one of a status data or a service request regarding the object in the map having been generated using the scanner and the location of the object to the external device or the network
However in the same field of endeavor, Bradley further discloses the claim limitations as follows:
A system for monitoring and servicing an object within a location (i.e. The service arrangement system can also monitor the service, such as to determine the current location of the vehicle, before and during the progress of the service.) [Bradley: para. 0001],
….
wherein, in response to a user input (i.e. a user can request a service) [Bradley: para. 0001], the processor is configured to control (i.e. Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples described herein can be carried and/or executed) [Bradley: para. 0020] the communications circuit to transmit one of a status data ((i.e. if the service arrangement system 190 selects a human driver to provide the service, the service arrangement system 190 can transmit an invitation to the selected driver's device) [Bradley: para. 0024]; (i.e. if the service arrangement system 190 selects an AV from a plurality of available AVs (and/or human drivers) to provide the service, such as described in FIG. 1, the service arrangement system 190 can transmit information about the service (referred to as service instructions 191) to the system 100 via the service interface 160) [Bradley: para. 0024]) or a service request regarding the object ((i.e. a user can request a service, such as a transport or delivery service) [Bradley: para. 0001]; (i.e. FIG. 1 illustrates an example system to detect objects within a vehicle in connection with a transport service) [Bradley: para. 0002; Figs. 1-4D]; (i.e. if the service arrangement system 190 selects an AV from a plurality of available AVs (and/or human drivers) to provide the service, such as described in FIG. 1, the service arrangement system 190 can transmit information about the service (referred to as service instructions 191) to the system 100 via the service interface 160) [Bradley: para. 0024)) and the location of the object (i.e. The service arrangement system can also monitor the service, such as to determine the current location of the vehicle, before and during the progress of the service.) [Bradley: para. 0001] to (i.e. the service arrangement system can process the request to select the appropriate provider that can provide the service) [Bradley: para. 0001].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker with Bradley to program a service arrangement method in the system.  
Therefore, the combination of Becker with Bradley will enable the system to process and provide appropriate services based on user’s requests [Bradley: para. 0001]. 

Regarding claim 3, Becker meets the claim limitations as set forth in claim 1.
Becker further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Becker: col. 17, line 21], wherein the processor is configured (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33] to identify the object type (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23] based on the image captured by the image capture device ((i.e. the scan data is captured, a digital camera located on the laser scanner takes digital 2D photographic images of the scanned scene in order to capture color data to add to the scanned image) [Becker: col. 8, line 2-5]; (i.e. Objects within the volume of space are illuminated with background light, and an image of the objects is captured within the image capturing unit) [Becker: col. 3, line 53-55]) by using an image recognition algorithm (i.e. An embodiment of the laser scanner 200 connects to one or several remote computer processors ( e.g., a personal computer via a WLAN) to deliver and store recorded data, to process the data (filtering, registration, octree generation, object recognition, etc.),) [Becker: col. 11, line 9-13].   
In the same field of endeavor, Bradley further discloses the claim limitations as follows:
by using an image recognition algorithm (i.e. process the image information by using image processing or image recognition processes) [Bradley: para. 0037],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker with Bradley to program a service arrangement method in the system.  
Therefore, the combination of Becker with Bradley will enable the system to process and provide appropriate services based on user’s requests [Bradley: para. 0001]. 

Regarding claim 4, Becker meets the claim limitations as set forth in claim 1.
Becker further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Becker: col. 17, line 21], further comprising a display operably coupled to the processor ((i.e. the display unit integral to the laser scanner) [Becker: col. 2, line 16-17]; (i.e. the personal computer 220 is attached to the laser scanner 200 via one or more of a physical connection) [Becker: col. 9, line 49-51; Fig. 2]); wherein the processor is configured to  (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33] control the display to display information about the object ((i.e. In an embodiment, the computer processor 210 embedded in the laser scanner 200 transmits a subset of the collected scan data, processed by the computer processor 210, to a graphics display 202 located on the laser scanner 200 to display a full or reduced image of the 3D unprocessed scanned image) [Becker: col. 9, line 27-32] (i.e. processors to generate a scanner image that represents the objects measured in the three dimensional (3D) volume surrounding the scanner, the scanner image being displayed on a monitor or similar device) [Becker: col. 1, line 30-34]).

Regarding claim 5, Becker meets the claim limitations as set forth in claim 1.
Becker further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Becker: col. 17, line 21], further comprising a portable computing device (i.e. an external computer such as a laptop computer) [Becker: col. 1, line 61-62] operably coupled to the processor (i.e. wherein the portable stand-alone laser scanner is operable without requiring attachment via cables to an external computer to process and display a scanned image) [Becker: col. 21, line 48-50], the portable computing device comprising the communication circuit and a display ((i.e. wherein the portable stand-alone laser scanner is operable without requiring attachment via cables to an external computer to process and display a scanned image) [Becker: col. 21, line 48-50]; (i.e. an external computer such as a laptop computer) [Becker: col. 1, line 61-62]; (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15]); wherein the processor is configured to (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33] control the display to display information about the object ((i.e. In an embodiment, the computer processor 210 embedded in the laser scanner 200 transmits a subset of the collected scan data, processed by the computer processor 210, to a graphics display 202 located on the laser scanner 200 to display a full or reduced image of the 3D unprocessed scanned image) [Becker: col. 9, line 27-32] (i.e. processors to generate a scanner image that represents the objects measured in the three dimensional (3D) volume surrounding the scanner, the scanner image being displayed on a monitor or similar device) [Becker: col. 1, line 30-34]). 
Regarding claim 10, Becker meets the claim limitations as follows:
A method (i.e. a method) [Becker: col. 15, line 4] for monitoring ((i.e. observe) [Becker: col. 6, line 60]; (i.e. object under observation) [Becker: col. 14, line 65]) and servicing an object within a location ((i.e. illuminate a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]; (i.e. collecting scanner data related to the objects being measured while at the same time retaining information about the collection geometry based on the order of data collection) [Becker: col. 15, line 5-7]), the method (i.e. a method) [Becker: col. 15, line 4] comprising: providing a system (i.e. a system) [Becker: col. 17, line 21] comprising:a scanner (i.e. a scanner) [Becker: col. 16, line 22] structured to measure coordinates (i.e. A portable stand-alone laser scanner configured to measure three-dimensional (3D) coordinates) [Becker: col. 19, line 26-27] of a point ((i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3]; (i.e. Laser scanners collect a variety of data points representing objects in the surrounding volume) [Becker: col. 1, line 21-23]; (i.e. measuring points in the volume of space) [Becker: col. 2, line 20-21]; (i.e. plurality of distances to the measuring points are determined based at least in part on propagation times of the measuring beams and the reflected beams) [Becker: col. 2, line 23-26]) within a map of the location (i.e. In a panoramic view, objects in the measurement volume are mapped onto a geometrical shape such as a sphere, cube, or cylinder) [Becker: col. 6, line 55-57], the map having been generated using the scanner (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner ( e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20]; an image capture device (i.e. a digital camera) [Becker: col. 8, line 3]; a communications circuit (i.e. a wireless connection, and any other means of communication) [Becker: col. 9, line 51-51] structured to communicate with an external device (i.e. that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device) [Becker: col. 17, line 61-62] or a network (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15]; a processor operably coupled to the scanner (i.e. the personal computer 220 is attached to the laser scanner 200 via one or more of a physical connection) [Becker: col. 9, line 49-51], the image capture device (i.e. In addition, the camera digital images may be transmitted to a processor to add color to the scanner image) [Becker: col. 1, line 49-50; Fig. 2], and the communications circuit (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15; Figs. 2, 9]; identifying an object type of the object (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23] 
the identifying the object type of the object (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23] comprising either: capturing an image of the object with the image capture device ((i.e. the scan data is captured, a digital camera located on the laser scanner takes digital 2D photographic images of the scanned scene in order to capture color data to add to the scanned image) [Becker: col. 8, line 2-5]; (i.e. Objects within the volume of space are illuminated with background light, and an image of the objects is captured within the image capturing unit) [Becker: col. 3, line 53-55]) and identifying the object type by image recognition (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23]; or measuring surface coordinates of a surface of the object with the scanner ((i.e. A portable stand-alone laser scanner configured to measure three-dimensional (3D) coordinates of an object) [Becker: col. 19, line 26-27]; (i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3] ; (i.e. a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]) and identifying the object type (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23] based on the surface coordinates ((i.e. a 2D image with mapping of the sphere to a flat 2D area) [Becker: col. 10, line 19-20; Fig. 3]; (i.e. reformatted from the spherical coordinate system into a rectangular region as a planar view) [Becker: col. 21, line 43-44; Fig. 4]; (i.e. a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]; (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner (e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20; Fig. 4]; (i.e. The distance and angle measurements can be used to convert 3D coordinates obtained in the natural coordinate system of a scanner, which may be a spherical coordinate system, for example, into any other desired 3D coordinate system, for example, a rectangular (Cartesian) or cylindrical coordinate system) [Becker: col. 7, line 48-53]; (i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3]); determining whether the object requires service (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35]; and in response to a determination that the object in the map having been generated using the scanner (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner ( e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20] requires service ((i.e. In an embodiment, the user interface screen 300 displays the 3D unprocessed scanned image in any of several forms: immediately after the scan operation or during the scan operation up to a latest record; in gray tones or colors; as a 2D image with mapping of the sphere to a flat 2D area; as a panoramic picture; as a 3D image; with navigation such as zoom in and out; and/or with recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets). In addition, the touch screen display allows the selection of an area within the shown 3D unprocessed scanned image) [Becker: col. 10, line 14-25]; (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35]; (i.e. FIG. 1 depicts a process flow for displaying scan image data on a user interface on a laser scanner that is implemented in accordance with an embodiment; FIG. 2 depicts a laser scanner that includes a user interface for displaying scan image data in accordance with an embodiment; FIG. 3 depicts a user interface screen including a touch screen that is utilized by an operator of the laser scanner in accordance with an embodiment; FIG. 4 depicts an embodiment of a planar view of a 3D scanned image; FIGS. 5A and 5B depict an embodiment in which spherical and Cartesian coordinates are displayed for object points represented by pixels in a scanned image; FIG. 6 depicts an embodiment of a panoramic view of a 3D scanned image that is generated by mapping a planar view onto a sphere or cube;) [Becker: col. 4, line 11-28; Figs. 1-4]), determining a location of the object with the scanner (i.e. An embodiment of the user interface screen allows a user to find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 1-3] and transmitting at least one of a status data (i.e. transmit the scan data) [Becker: col. 9, line 25-26] or a service request and the location of the object ((i.e. In an embodiment, the user interface screen 300 displays the 3D unprocessed scanned image in any of several forms: immediately after the scan operation or during the scan operation up to a latest record; in gray tones or colors; as a 2D image with mapping of the sphere to a flat 2D area; as a panoramic picture; as a 3D image; with navigation such as zoom in and out; and/or with recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets). In addition, the touch screen display allows the selection of an area within the shown 3D unprocessed scanned image) [Becker: col. 10, line 14-25] ; (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35]) to the external device (i.e. transmit the scan data to a data storage device 206 (e.g., a SD card, or a hard drive)) [Becker: col. 9, line 25-27] in the map having been generated using the scanner (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner ( e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20] or the network using the communication circuit (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15; Figs. 2, 9].  
Becker does not explicitly disclose the following claim limitations (Emphasis added).
A method for monitoring and servicing an object within a location, the method comprising: providing a system comprising: a scanner structured to measure coordinates of a point within a map of the location, the map having been generated using the scanner; an image capture device; a communications circuit structured to communicate with an external device or a network; 43P1577-US-ORG1 (FA00947US2) a processor operably coupled to the scanner, the image capture device, and the communications circuit; identifying an object type of the object, the identifying the object type of the object comprising either: capturing an image of the object with the image capture device and identifying the object type by image recognition; or measuring surface coordinates of a surface of the object with the scanner and identifying the object type based on the surface coordinates; determining whether the object requires service; and in response to a determination that the object in the map having been generated using the scanner requires service, determining a location of the object with the scanner and transmitting at least one of a status data or a service request and the location of the object in the map having been generated using the scanner to the external device or the network using the communication circuit.  
However in the same field of endeavor, Bradley further discloses the claim limitations as follows:
A method for monitoring and servicing an object within a location (i.e. The service arrangement system can also monitor the service, such as to determine the current location of the vehicle, before and during the progress of the service.) [Bradley: para. 0001],
……
determining whether the object requires service ((i.e. if the service arrangement system 190 selects a human driver to provide the service, the service arrangement system 190 can transmit an invitation to the selected driver's device) [Bradley: para. 0024]; (i.e. if the service arrangement system 190 selects an AV from a plurality of available AVs (and/or human drivers) to provide the service, such as described in FIG. 1, the service arrangement system 190 can transmit information about the service (referred to as service instructions 191) to the system 100 via the service interface 160) [Bradley: para. 0024]; and
(i.e. a user can request a service) [Bradley: para. 0001], ((i.e. if the service arrangement system 190 selects a human driver to provide the service, the service arrangement system 190 can transmit an invitation to the selected driver's device) [Bradley: para. 0024]; (i.e. if the service arrangement system 190 selects an AV from a plurality of available AVs (and/or human drivers) to provide the service, such as described in FIG. 1, the service arrangement system 190 can transmit information about the service (referred to as service instructions 191) to the system 100 via the service interface 160) [Bradley: para. 0024]) or a service request ((i.e. a user can request a service, such as a transport or delivery service) [Bradley: para. 0001]; (i.e. FIG. 1 illustrates an example system to detect objects within a vehicle in connection with a transport service) [Bradley: para. 0002; Figs. 1-4D]; (i.e. if the service arrangement system 190 selects an AV from a plurality of available AVs (and/or human drivers) to provide the service, such as described in FIG. 1, the service arrangement system 190 can transmit information about the service (referred to as service instructions 191) to the system 100 via the service interface 160) [Bradley: para. 0024)) and the location of the object (i.e. The service arrangement system can also monitor the service, such as to determine the current location of the vehicle, before and during the progress of the service.) [Bradley: para. 0001]  or the network (i.e. the service arrangement system can process the request to select the appropriate provider that can provide the service) [Bradley: para. 0001] using the communication circuit ((i.e. In another example, the computing system can detect that a mobile computing device with wireless communications has been placed in or removed from the vehicle based on if that mobile computing device is communicating
with antennas in the vehicle that use wireless protocols such as Bluetooth or Wi-Fi) [Bradley: para. 0012]; (i.e. Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples described herein can be carried and/or executed) [Bradley: para. 0020]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker with Bradley to program a service arrangement method in the system.  
Therefore, the combination of Becker with Bradley will enable the system to process and provide appropriate services based on user’s requests [Bradley: para. 0001]. 

Regarding claim 8, Becker meets the claim limitations as set forth in claim 1.
Becker further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Becker: col. 17, line 21], wherein the status data (i.e. transmit the scan data) [Becker: col. 9, line 25-26] or the service request (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35] is associated with a function of the object (i.e. In an embodiment, the user interface screen 300 displays the 3D unprocessed scanned image in any of several forms: immediately after the scan operation or during the scan operation up to a latest record; in gray tones or colors; as a 2D image with mapping of the sphere to a flat 2D area; as a panoramic picture; as a 3D image; with navigation such as zoom in and out; and/or with recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets). In addition, the touch screen display allows the selection of an area within the shown 3D unprocessed scanned image) [Becker: col. 10, line 14-25. 

Regarding claim 12, Becker meets the claim limitations as set forth in claim 10.
Becker further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Becker: col. 15, line 4], wherein the object type is identified (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23] based on the image captured by the image capture device (i.e. the scan data is captured, a digital camera located on the laser scanner takes digital 2D photographic images of the scanned scene in order to capture color data to add to the scanned image) [Becker: col. 8, line 2-5] by using an image recognition algorithm (i.e. An embodiment of the laser scanner 200 connects to one or several remote computer processors ( e.g., a personal computer via a WLAN) to deliver and store recorded data, to process the data (filtering, registration, octree generation, object recognition, etc.),) [Becker: col. 11, line 9-13].   
In the same field of endeavor, Bradley further discloses the claim limitations as follows:
by using an image recognition algorithm (i.e. process the image information by using image processing or image recognition processes) [Bradley: para. 0037],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker with Bradley to program a service arrangement method in the system.  
Therefore, the combination of Becker with Bradley will enable the system to process and provide appropriate services based on user’s requests [Bradley: para. 0001]. 

Regarding claim 13, Becker meets the claim limitations as set forth in claim 10.
Becker further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Becker: col. 15, line 4], wherein the system further comprises (i.e. a system) [Becker: col. 17, line 21] a display operably coupled to the processor ((i.e. the display unit integral to the laser scanner) [Becker: col. 2, line 16-17]; (i.e. the personal computer 220 is attached to the laser scanner 200 via one or more of a physical connection) [Becker: col. 9, line 49-51; Fig. 2]); and the method further comprises (i.e. a method) [Becker: col. 15, line 4] controlling the display to display information about the object ((i.e. In an embodiment, the computer processor 210 embedded in the laser scanner 200 transmits a subset of the collected scan data, processed by the computer processor 210, to a graphics display 202 located on the laser scanner 200 to display a full or reduced image of the 3D unprocessed scanned image) [Becker: col. 9, line 27-32] (i.e. processors to generate a scanner image that represents the objects measured in the three dimensional (3D) volume surrounding the scanner, the scanner image being displayed on a monitor or similar device) [Becker: col. 1, line 30-34]).  

Regarding claim 14, Becker meets the claim limitations as set forth in claim 10.
Becker further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Becker: col. 15, line 4], wherein the system further comprises (i.e. a system) [Becker: col. 17, line 21] a portable computing device (i.e. an external computer such as a laptop computer) [Becker: col. 1, line 61-62] operably coupled to the processor (i.e. wherein the portable stand-alone laser scanner is operable without requiring attachment via cables to an external computer to process and display a scanned image) [Becker: col. 21, line 48-50]; wherein the portable computing device (i.e. an external computer such as a laptop computer) [Becker: col. 1, line 61-62] comprises the communication circuit and a display ((i.e. wherein the portable stand-alone laser scanner is operable without requiring attachment via cables to an external computer to process and display a scanned image) [Becker: col. 21, line 48-50]; (i.e. an external computer such as a laptop computer) [Becker: col. 1, line 61-62]; (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15]); and 44P1577-US-ORG1 (FA00947US2) the method further comprises (i.e. a method) [Becker: col. 15, line 4] controlling the display to display information about the object ((i.e. In an embodiment, the computer processor 210 embedded in the laser scanner 200 transmits a subset of the collected scan data, processed by the computer processor 210, to a graphics display 202 located on the laser scanner 200 to display a full or reduced image of the 3D unprocessed scanned image) [Becker: col. 9, line 27-32] (i.e. processors to generate a scanner image that represents the objects measured in the three dimensional (3D) volume surrounding the scanner, the scanner image being displayed on a monitor or similar device) [Becker: col. 1, line 30-34]).  

Regarding claim 17, Becker meets the claim limitations as set forth in claim 10.
Becker further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Becker: col. 15, line 4], wherein the status data (i.e. transmit the scan data) [Becker: col. 9, line 25-26] or the service request (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35] is associated with a function of the object (i.e. In an embodiment, the user interface screen 300 displays the 3D unprocessed scanned image in any of several forms: immediately after the scan operation or during the scan operation up to a latest record; in gray tones or colors; as a 2D image with mapping of the sphere to a flat 2D area; as a panoramic picture; as a 3D image; with navigation such as zoom in and out; and/or with recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets). In addition, the touch screen display allows the selection of an area within the shown 3D unprocessed scanned image) [Becker: col. 10, line 14-25.
Regarding claim 19, Becker meets the claim limitations as follows:
A method (i.e. a method) [Becker: col. 15, line 4] of updating a map of a location ((i.e. the laser scanner is set up to include objects within at least one geographical
location. In an embodiment, the laser scanner is set up to include objects within a region of space) [Becker: col. 7, line 27-30]; (i.e. scanned image is updated periodically during the scanning.) [Becker: col. 8, line 67]), the method (i.e. a method) [Becker: col. 15, line 4] comprising:providing a system (i.e. a system) [Becker: col. 17, line 21] comprising:a scanner (i.e. a scanner) [Becker: col. 16, line 22] structured to measure coordinates (i.e. A portable stand-alone laser scanner configured to measure three-dimensional (3D) coordinates) [Becker: col. 19, line 26-27] of a point ((i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3]; (i.e. Laser scanners collect a variety of data points representing objects in the surrounding volume) [Becker: col. 1, line 21-23]; (i.e. measuring points in the volume of space) [Becker: col. 2, line 20-21]; (i.e. plurality of distances to the measuring points are determined based at least in part on propagation times of the measuring beams and the reflected beams) [Becker: col. 2, line 23-26]) within a map of the location (i.e. In a panoramic view, objects in the measurement volume are mapped onto a geometrical shape such as a sphere, cube, or cylinder) [Becker: col. 6, line 55-57]; an image capture device (i.e. a digital camera) [Becker: col. 8, line 3]; a communications circuit (i.e. a wireless connection, and any other means of communication) [Becker: col. 9, line 51-51] structured to communicate with an external device (i.e. that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device) [Becker: col. 17, line 61-62] or a network (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15]; a processor operably coupled to the scanner (i.e. the personal computer 220 is attached to the laser scanner 200 via one or more of a physical connection) [Becker: col. 9, line 49-51], the image capture device (i.e. In addition, the camera digital images may be transmitted to a processor to add color to the scanner image) [Becker: col. 1, line 49-50; Fig. 2], and the communications circuit (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15; Figs. 2, 9]; moving the system throughout the location (i.e. In an embodiment, a scanner moves over a specified pattern so that points collected sequentially in time correspond to particular angles for the measuring beams) [Becker: col. 16, line 22-24]; while moving the system throughout the location (i.e. In an embodiment, a scanner moves over a specified pattern so that points collected sequentially in time correspond to particular angles for the measuring beams) [Becker: col. 16, line 22-24], generating coordinates of surfaces at location using the scanner ((i.e. In an embodiment, a scanner moves over a specified pattern so that points collected sequentially in time correspond to particular angles for the measuring beams. For
example, the angles may correspond to particular azimuth and zenith angles. In many cases, the measuring point array will contain measured values such as measured distances, measured gray-scale values, and measured angles. However, whether the measuring point array contains such measured values or not, the array itself, which is tied to the order of measurement of the measuring points, intrinsically contains information about the geometry of the measurement.) [Becker: col. 16, line 22-32] ; (i.e. a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]) and/or the image capture device ((i.e. the scan data is captured, a digital camera located on the laser scanner takes digital 2D photographic images of the scanned scene in order to capture color data to add to the scanned image) [Becker: col. 8, line 2-5]; (i.e. Objects within the volume of space are illuminated with background light, and an image of the objects is captured within the image capturing unit) [Becker: col. 3, line 53-55]) and updating the map of the location ((i.e. the laser scanner is set up to include objects within at least one geographical location. In an embodiment, the laser scanner is set up to include objects within a region of space) [Becker: col. 7, line 27-30]; (i.e. scanned image is updated periodically during the scanning) [Becker: col. 8, line 67]) based on the coordinates of the surfaces ((i.e. the geometrical meaning of the measuring point array depends on the particular angles of the measuring beam during the course of the measurement.  Such movements may be recorded as a part of the measuring point array or recorded separately) [Becker: col. 16, line 36-40]; ; (i.e. a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]); while moving the system throughout the location (i.e. In an embodiment, a scanner moves over a specified pattern so that points collected sequentially in time correspond to particular angles for the measuring beams) [Becker: col. 16, line 22-24], locating an object within the location ((i.e. A portable stand-alone laser scanner configured to measure three-dimensional (3D) coordinates of an object) [Becker: col. 19, line 26-27]; (i.e. the geometrical meaning of the measuring point array depends on the particular angles of the measuring beam during the course of the measurement.  Such movements may be recorded as a part of the measuring point array or recorded separately) [Becker: col. 16, line 36-40]; (i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3]); 45P1577-US-ORG1 (FA00947US2) identifying an object type of the object (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23], the identifying the object type of the object (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23]  comprising either: capturing an image of the object with the image capture device ((i.e. the scan data is captured, a digital camera located on the laser scanner takes digital 2D photographic images of the scanned scene in order to capture color data to add to the scanned image) [Becker: col. 8, line 2-5]; (i.e. Objects within the volume of space are illuminated with background light, and an image of the objects is captured within the image capturing unit) [Becker: col. 3, line 53-55]) and identifying the object type based on the image (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23]; or measuring surface coordinates of a surface of the object with the scanner ((i.e. A portable stand-alone laser scanner configured to measure three-dimensional (3D) coordinates of an object) [Becker: col. 19, line 26-27]; (i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3]; ; (i.e. a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]) and identifying the object type (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23] based on the surface coordinates ((i.e. a 2D image with mapping of the sphere to a flat 2D area) [Becker: col. 10, line 19-20; Fig. 3]; (i.e. reformatted from the spherical coordinate system into a rectangular region as a planar view) [Becker: col. 21, line 43-44; Fig. 4]; (i.e. The planar view depicted in FIG. 4 maps an image obtained in the native coordinate system of the scanner (e.g., a spherical coordinate system) onto a plane (e.g., a planar view)) [Becker: col. 11, line 17-20; Fig. 4]; (i.e. The distance and angle measurements can be used to convert 3D coordinates obtained in the natural coordinate system of a scanner, which may be a spherical coordinate system, for example, into any other desired 3D coordinate system, for example, a rectangular (Cartesian) or cylindrical coordinate system) [Becker: col. 7, line 48-53]; (i.e. find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 2-3]);determining whether the object requires service (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35]; and in response to a determination that the object requires service ((i.e. In an embodiment, the user interface screen 300 displays the 3D unprocessed scanned image in any of several forms: immediately after the scan operation or during the scan operation up to a latest record; in gray tones or colors; as a 2D image with mapping of the sphere to a flat 2D area; as a panoramic picture; as a 3D image; with navigation such as zoom in and out; and/or with recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets). In addition, the touch screen display allows the selection of an area within the shown 3D unprocessed scanned image) [Becker: col. 10, line 14-25]; (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35]), determining a location of the object with the scanner (i.e. An embodiment of the user interface screen allows a user to find the coordinate values (x, y, z) of a particular point in the displayed 3D scanned image) [Becker: col. 11, line 1-3] and transmitting at least one of a status data (i.e. transmit the scan data) [Becker: col. 9, line 25-26] or a service request (i.e. FIG. 1 depicts a process flow for displaying scan image data on a user interface on a laser scanner that is implemented in accordance with an embodiment; FIG. 2 depicts a laser scanner that includes a user interface for displaying scan image data in accordance with an embodiment; FIG. 3 depicts a user interface screen including a touch screen that is utilized by an operator of the laser scanner in accordance with an embodiment; FIG. 4 depicts an embodiment of a planar view of a 3D scanned image; FIGS. SA and 5B depict an embodiment in which spherical and Cartesian coordinates are displayed for object points represented by pixels in a scanned image; FIG. 6 depicts an embodiment of a panoramic view of a 3D scanned image that is generated by mapping a planar view onto a sphere or cube;) [Becker: col. 4, line 11-28; Figs. 1-4] and the location of the object ((i.e. In an embodiment, the user interface screen 300 displays the 3D unprocessed scanned image in any of several forms: immediately after the scan operation or during the scan operation up to a latest record; in gray tones or colors; as a 2D image with mapping of the sphere to a flat 2D area; as a panoramic picture; as a 3D image; with navigation such as zoom in and out; and/or with recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets). In addition, the touch screen display allows the selection of an area within the shown 3D unprocessed scanned image) [Becker: col. 10, line 14-25] ; (i.e. The computer processor 210 may receive input from a touch controller 204 (a touch screen), which in the embodiment depicted in FIG. 2, is a user interface to the laser scanner 200) [Becker: col. 9, line 32-35]; (i.e. FIG. 1 depicts a process flow for displaying scan image data on a user interface on a laser scanner that is implemented in accordance with an embodiment; FIG. 2 depicts a laser scanner that includes a user interface for displaying scan image data in accordance with an embodiment; FIG. 3 depicts a user interface screen including a touch screen that is utilized by an operator of the laser scanner in accordance with an embodiment; FIG. 4 depicts an embodiment of a planar view of a 3D scanned image; FIGS. SA and 5B depict an embodiment in which spherical and Cartesian coordinates are displayed for object points represented by pixels in a scanned image; FIG. 6 depicts an embodiment of a panoramic view of a 3D scanned image that is generated by mapping a planar view onto a sphere or cube;) [Becker: col. 4, line 11-28; Figs. 1-4]) to the external device (i.e. transmit the scan data to a data storage device 206 (e.g., a SD card, or a hard drive)) [Becker: col. 9, line 25-27] or the network using the communication circuit (i.e. the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer) [Becker: col. 18, line 12-15; Figs. 2, 9].  
Becker does not explicitly disclose the following claim limitations (Emphasis added).
A method of updating a map of a location, the method comprising: providing a system comprising: a scanner structured to measure coordinates of a point within a map of the location, the map having been generated using the scanner; an image capture device; a communications circuit structured to communicate with an external device or a network; a processor operably coupled to the scanner, the image capture device, and the communications circuit; moving the system throughout the location; while moving the system throughout the location, generating coordinates of surfaces at location using the scanner and/or the image capture device and updating the map of the location based on the coordinates of the surfaces; while moving the system throughout the location, locating an object within the location; 45P1577-US-ORG1 (FA00947US2) identifying an object type of the object, the identifying the object type of the object comprising either: capturing an image of the object with the image capture device and identifying the object type based on the image; or measuring surface coordinates of a surface of the object with the scanner and identifying the object type based on the surface coordinates; determining whether the object requires service; and in response to a determination that the object in the map having been generated using the scanner requires service, determining a location of the object with the scanner and transmitting at least one of a status data or a service request and the location of the object in the map having been generated using the scanner to the external device or the network using the communication circuit.  
However in the same field of endeavor, Bradley further discloses the claim limitations as follows:
A method of updating a map of a location ((i.e. The service arrangement system 190 can monitor the service and provide updated information about the service) [Bradley: para. 0063]; (i.e. destination location for a friend. The application on the
user's device can receive (periodically) information about the progress of the service, e.g., the AV's location and movement on a map, from the service arrangement system) [Bradley: para. 0063]),
……
((i.e. The service arrangement system 190 can monitor the service and provide updated information about the service) [Bradley: para. 0063]; (i.e. destination location for a friend. The application on the user's device can receive (periodically) information about the progress of the service, e.g., the AV's location and movement on a map, from the service arrangement system) [Bradley: para. 0063]) 
….
determining whether the object requires service ((i.e. if the service arrangement system 190 selects a human driver to provide the service, the service arrangement system 190 can transmit an invitation to the selected driver's device) [Bradley: para. 0024]; (i.e. if the service arrangement system 190 selects an AV from a plurality of available AVs (and/or human drivers) to provide the service, such as described in FIG. 1, the service arrangement system 190 can transmit information about the service (referred to as service instructions 191) to the system 100 via the service interface 160) [Bradley: para. 0024]; and
(i.e. a user can request a service) [Bradley: para. 0001], ((i.e. if the service arrangement system 190 selects a human driver to provide the service, the service arrangement system 190 can transmit an invitation to the selected driver's device) [Bradley: para. 0024]; (i.e. if the service arrangement system 190 selects an AV from a plurality of available AVs (and/or human drivers) to provide the service, such as described in FIG. 1, the service arrangement system 190 can transmit information about the service (referred to as service instructions 191) to the system 100 via the service interface 160) [Bradley: para. 0024]) or a service request ((i.e. a user can request a service, such as a transport or delivery service) [Bradley: para. 0001]; (i.e. FIG. 1 illustrates an example system to detect objects within a vehicle in connection with a transport service) [Bradley: para. 0002; Figs. 1-4D]; (i.e. if the service arrangement system 190 selects an AV from a plurality of available AVs (and/or human drivers) to provide the service, such as described in FIG. 1, the service arrangement system 190 can transmit information about the service (referred to as service instructions 191) to the system 100 via the service interface 160) [Bradley: para. 0024)) and the location of the object (i.e. The service arrangement system can also monitor the service, such as to determine the current location of the vehicle, before and during the progress of the service.) [Bradley: para. 0001]  or the network (i.e. the service arrangement system can process the request to select the appropriate provider that can provide the service) [Bradley: para. 0001] using the communication circuit ((i.e. In another example, the computing system can detect that a mobile computing device with wireless communications has been placed in or removed from the vehicle based on if that mobile computing device is communicating
with antennas in the vehicle that use wireless protocols such as Bluetooth or Wi-Fi) [Bradley: para. 0012]; (i.e. Furthermore, one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing examples described herein can be carried and/or executed) [Bradley: para. 0020]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker with Bradley to program a service arrangement method in the system.  
Therefore, the combination of Becker with Bradley will enable the system to process and provide appropriate services based on user’s requests [Bradley: para. 0001].  

Claims 2, 6-9, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US Patent 9,599,715 B2), (“Becker”), in view of Bradley et al. (US Patent Application Publication 2016/0332535 A1), (“Bradley”), in view of Zadeh et al. (US Patent 9,916,538 B2), (“Zadeh”).
Regarding claim 2, Becker meets the claim limitations as set forth in claim 1.
Becker further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Becker: col. 17, line 21], wherein an identification symbol is provided on the object (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets) [Becker: col. 10, line 14-25]; the image captured by the image capture device comprises an image of an identification symbol (i.e. Objects within the volume of space are illuminated with background light, and an image of the objects is captured within the image capturing unit) [Becker: col. 3, line 53-55]; and the processor is configured to (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33] identify the object type based on the image of the identification symbol (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23].
Becker and Bradley do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein an identification symbol is provided on the object; the image captured by the image capture device comprises an image of an identification symbol; and the processor is configured to identify the object type based on the image of the identification symbol.  
However, in the same field of endeavor Bradley further discloses the claim limitations and the deficient claim limitations, as follows:
wherein an identification symbol ((i.e. bar-code) [Zadeh: col. 261, line 38] (i.e. Markings, captions, scales, symbols, and names on the maps are recognized by OCR or pattern recognition module) [Zadeh: col. 98, line 57-59]) is provided on the object ((i.e. those features appearing in a picture (e.g. casual dressing, bathing suit, sun glasses, and tropical trees) favors or increases the probability of a person with Miami zip code or address (or a person on vacation near beach), for identification purposes of a person in a picture, instead of a person with an Alaska address (or a person with no travel habits or history in tropical or beach areas). FIG. 114 is an example of a system described above. Another example is that if a lady has many pictures with a red dress (or striped T-shirt or particular hat or design or designer or signature or pattern or style or brand or trademark or logo or symbol, e.g. a Polo shirt with its logo on it)) [Zadeh: col. 100, line 27-38]; (i.e. determining the features on the object on the image) [Zadeh: col. 320, line 50]; (i.e. searches the features against the features/description of the catalog items of the merchant (e.g., previously analyzed and stored in a repository/database). In one embodiment, the match maker module uses the potential matches and/or coded features and provides matched items based on the similarity factors and context (e.g., from merchant) to the platform server to provide to the merchant server or the mobile device. In one embodiment, the matched catalog item(s) is shown to the user with the corresponding catalog item information such as model, price/discount, options (colors), and sizes)) [Zadeh: col. 320, line 52-59]); ((i.e. bar-code) [Zadeh: col. 261, line 38] (i.e. Markings, captions, scales, symbols, and names on the maps are recognized by OCR or pattern recognition module) [Zadeh: col. 98, line 57-59]; (i.e. those features appearing in a picture (e.g. casual dressing, bathing suit, sun glasses, and tropical trees) favors or increases the probability of a person with Miami zip code or address ( or a person on vacation near beach), for identification purposes of a person in a picture, instead of a person with an Alaska address (or a person with no travel habits or history in tropical or beach areas). FIG. 114 is an example of a system described above. Another example is that if a lady has many pictures with a red dress (or striped T-shirt or particular hat or design or designer or signature or pattern or style or brand or trademark or logo or symbol, e.g. a Polo shirt with its logo on it)) [Zadeh: col. 100, line 27-38]); and ((i.e. In one embodiment, bar code recognition is used to read a bar code data from the image) [Zadeh: col. 340, line 50-52]; (i.e. In one embodiment, the image is analyzed to extract features of the object(s) contained by an image analyzer module. In one embodiment, a search module uses the features identified (and/or other associated meta data with the image and/or the features) to search and determine similar matches to the (catalog) items based on the features and/or metadata associated with those items. In one embodiment, potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object)) [Zadeh: col. 321, line 62 – col. 322, line 4]; (i.e. invoke an OCR (optical character recognition) module to read the text, to find and search for more relationships between the objects in the image) [Zadeh: col. 182, line 51-54]; (i.e. look for a text as an object in the image, to recognize, for example, the brand, model number, and the type of the object) [Zadeh: col. 182, line 47-49]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker and Bradley with Zadeh to program the system to implement feature detection method of Zadeh.  
Therefore, the combination of Becker and Bradley with Zadeh will enable the system to process and provide reliable reach results [Zadeh: col. 206, line 5-21]. 

Regarding claim 6, Becker meets the claim limitations as set forth in claim 1.
Becker further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Becker: col. 17, line 21], wherein the processor is trained to (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33] identify different object types based on images of the different object types (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23].  
Becker and Bradley do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1, wherein the processor is trained to identify different object types based on images of the different object types.     
However, in the same field of endeavor Bradley further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the processor is trained (i.e. The learning machine generally works better with more training samples, as long as the samples are reliable) [Zadeh: col. 204, line 34-35] to identify different object types based on images of the different object types ((i.e. In one embodiment, bar code recognition is used to read a bar code data from the image) [Zadeh: col. 340, line 50-52]; (i.e. In one embodiment, the image is analyzed to extract features of the object(s) contained by an image analyzer module. In one embodiment, a search module uses the features identified (and/or other associated meta data with the image and/or the features) to search and determine similar matches to the (catalog) items based on the features and/or metadata associated with those items. In one embodiment, potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object)) [Zadeh: col. 321, line 62 – col. 322, line 4]; (i.e. invoke an OCR (optical character recognition) module to read the text, to find and search for more relationships between the objects in the image) [Zadeh: col. 182, line 51-54]; (i.e. look for a text as an object in the image, to recognize, for example, the brand, model number, and the type of the object) [Zadeh: col. 182, line 47-49]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker and Bradley with Zadeh to program the system to implement feature detection method of Zadeh.  
Therefore, the combination of Becker and Bradley with Zadeh will enable the system to process and provide reliable reach results [Zadeh: col. 206, line 5-21]. 

Regarding claim 7, Becker meets the claim limitations as set forth in claim 1.
Becker further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Becker: col. 17, line 21], wherein the processor is trained to (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33] identify different object types based on surface coordinates of different types of object types (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23].  
Becker and Bradley do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 1 wherein the processor is trained to identify different object types based on surface coordinates of different types of object types.    
However, in the same field of endeavor Bradley further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the processor is trained (i.e. The learning machine generally works better with more training samples, as long as the samples are reliable) [Zadeh: col. 204, line 34-35] to identify different object types based on surface coordinates of different types of object types ((i.e. In one embodiment, bar code recognition is used to read a bar code data from the image) [Zadeh: col. 340, line 50-52]; (i.e. In one embodiment, the image is analyzed to extract features of the object(s) contained by an image analyzer module. In one embodiment, a search module uses the features identified (and/or other associated meta data with the image and/or the features) to search and determine similar matches to the (catalog) items based on the features and/or metadata associated with those items. In one embodiment, potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object)) [Zadeh: col. 321, line 62 – col. 322, line 4]; (i.e. invoke an OCR (optical character recognition) module to read the text, to find and search for more relationships between the objects in the image) [Zadeh: col. 182, line 51-54]; (i.e. look for a text as an object in the image, to recognize, for example, the brand, model number, and the type of the object) [Zadeh: col. 182, line 47-49]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker and Bradley with Zadeh to program the system to implement feature detection method of Zadeh.  
Therefore, the combination of Becker and Bradley with Zadeh will enable the system to process and provide reliable reach results [Zadeh: col. 206, line 5-21]. 

Regarding claim 9, Becker meets the claim limitations as set forth in claim 7.
Becker further meets the claim limitations as follow.
The system of claim 7 (i.e. a system) [Becker: col. 17, line 21], wherein the surface coordinates ((i.e. A portable stand-alone laser scanner configured to measure three-dimensional (3D) coordinates) [Becker: col. 19, line 26-27]; ; (i.e. a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]) of the different types of object types (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23] are obtained by scanning surfaces (i.e. a measuring point 917 on the surface of an object 920) [Becker: col. 12, line 20] of the different types of object types (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23].  
Becker and Bradley do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 7, wherein the surface coordinates of the different types of object types are obtained by scanning surfaces of the different types of object types.    
However, in the same field of endeavor Bradley further discloses the claim limitations and the deficient claim limitations, as follows:
by scanning surfaces ((i.e. In one embodiment, for linear models, we search for the performance surface with steepest descent, using gradients and LMS (least mean square) algorithm. In one embodiment, for pattern recognition, we use multilayer perceptrons with sigmoidal nonlinearities (functions), e.g. in (tan h(x)) or (1/(l+exp(-x))) forms. In one embodiment, for training networks, we use backpropagation method, to go backward to get the weights set, from the last layer, based on desired response and error backward. In one embodiment, to optimize, we derive energy function and surface, with attractor point on the minima of the surface, to analyze system state with respect to the attractor, which can be local or global minima (which we prefer to get into the global minima)) [Zadeh: col. 218, line 50–63]; (i.e. In one embodiment, multiple models can be learned in combination. E.g., the model for generating of texture of surfaces or colors can be learned in conjunction with a 3D model of head or body. In rendering a 3D model, the texture model may be incorporated to provide textures and colors for the rendered images used for training. The correlation between the model parameters and the rendered images is learned via training. In one embodiment, noise is added to prevent over fitting and regularize the weights to better generalize when used with out of sample data/images) [Zadeh: col. 145, line 52–61]; (i.e. In one embodiment, the storage of the example is either analytical, e.g. mathematical formulation of curves and meshes, to mimic the surfaces in 3-D, or brute force storage as a point-by-point storage of coordinates of data points, in 3-D (x, y, z) coordinates [Zadeh: col. 178, line 19-23]) of the different types of object types ((i.e. In one embodiment, the image is analyzed to extract features of the object(s) contained by an image analyzer module. In one embodiment, a search module uses the features identified (and/or other associated meta data with the image and/or the features) to search and determine similar matches to the (catalog) items based on the features and/or metadata associated with those items. In one embodiment, potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object)) [Zadeh: col. 321, line 62 – col. 322, line 4]; (i.e. invoke an OCR (optical character recognition) module to read the text, to find and search for more relationships between the objects in the image) [Zadeh: col. 182, line 51-54]; (i.e. look for a text as an object in the image, to recognize, for example, the brand, model number, and the type of the object) [Zadeh: col. 182, line 47-49]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker and Bradley with Zadeh to program the system to implement feature detection method of Zadeh.  
Therefore, the combination of Becker and Bradley with Zadeh will enable the system to process and provide reliable reach results [Zadeh: col. 206, line 5-21]. 

Regarding claim 11, Becker meets the claim limitations as set forth in claim 10.
Becker further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Becker: col. 15, line 4], wherein an identification symbol is provided on the object (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets) [Becker: col. 10, line 14-25]; the image captured by the image capture device comprises an image of an identification symbol (i.e. Objects within the volume of space are illuminated with background light, and an image of the objects is captured within the image capturing unit) [Becker: col. 3, line 53-55]; and the object type is identified based on the image of the identification symbol (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23].
Becker and Bradley do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 10, wherein an identification symbol is provided on the object; the image captured by the image capture device comprises an image of an identification symbol; and the object type is identified based on the image of the identification symbol.   
However, in the same field of endeavor Bradley further discloses the claim limitations and the deficient claim limitations, as follows:
wherein an identification symbol ((i.e. bar-code) [Zadeh: col. 261, line 38]; (i.e. Markings, captions, scales, symbols, and names on the maps are recognized by OCR or pattern recognition module) [Zadeh: col. 98, line 57-59]) is provided on the object ((i.e. those features appearing in a picture (e.g. casual dressing, bathing suit, sun glasses, and tropical trees) favors or increases the probability of a person with Miami zip code or address (or a person on vacation near beach), for identification purposes of a person in a picture, instead of a person with an Alaska address (or a person with no travel habits or history in tropical or beach areas). FIG. 114 is an example of a system described above. Another example is that if a lady has many pictures with a red dress (or striped T-shirt or particular hat or design or designer or signature or pattern or style or brand or trademark or logo or symbol, e.g. a Polo shirt with its logo on it)) [Zadeh: col. 100, line 27-38]; (i.e. determining the features on the object on the image) [Zadeh: col. 320, line 50]; (i.e. searches the features against the features/description of the catalog items of the merchant (e.g., previously analyzed and stored in a repository/database). In one embodiment, the match maker module uses the potential matches and/or coded features and provides matched items based on the similarity factors and context (e.g., from merchant) to the platform server to provide to the merchant server or the mobile device. In one embodiment, the matched catalog item(s) is shown to the user with the corresponding catalog item information such as model, price/discount, options (colors), and sizes)) [Zadeh: col. 320, line 52-59]); ((i.e. bar-code) [Zadeh: col. 261, line 38] (i.e. Markings, captions, scales, symbols, and names on the maps are recognized by OCR or pattern recognition module) [Zadeh: col. 98, line 57-59]; (i.e. those features appearing in a picture (e.g. casual dressing, bathing suit, sun glasses, and tropical trees) favors or increases the probability of a person with Miami zip code or address ( or a person on vacation near beach), for identification purposes of a person in a picture, instead of a person with an Alaska address (or a person with no travel habits or history in tropical or beach areas). FIG. 114 is an example of a system described above. Another example is that if a lady has many pictures with a red dress (or striped T-shirt or particular hat or design or designer or signature or pattern or style or brand or trademark or logo or symbol, e.g. a Polo shirt with its logo on it)) [Zadeh: col. 100, line 27-38]); and ((i.e. In one embodiment, bar code recognition is used to read a bar code data from the image) [Zadeh: col. 340, line 50-52]; (i.e. In one embodiment, the image is analyzed to extract features of the object(s) contained by an image analyzer module. In one embodiment, a search module uses the features identified (and/or other associated meta data with the image and/or the features) to search and determine similar matches to the (catalog) items based on the features and/or metadata associated with those items. In one embodiment, potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object)) [Zadeh: col. 321, line 62 – col. 322, line 4]; (i.e. invoke an OCR (optical character recognition) module to read the text, to find and search for more relationships between the objects in the image) [Zadeh: col. 182, line 51-54]; (i.e. look for a text as an object in the image, to recognize, for example, the brand, model number, and the type of the object) [Zadeh: col. 182, line 47-49]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker and Bradley with Zadeh to program the system to implement feature detection method of Zadeh.  
Therefore, the combination of Becker and Bradley with Zadeh will enable the system to process and provide reliable reach results [Zadeh: col. 206, line 5-21]. 

Regarding claim 15, Becker meets the claim limitations as set forth in claim 10.
Becker further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Becker: col. 15, line 4], further comprising: prior to identifying an object type of the object, training the processor (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33 to identify different object types based on images of the different object types (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23].
Becker and Bradley do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 10, further comprising: prior to identifying an object type of the object, training the processor to identify different object types based on images of the different object types.      
However, in the same field of endeavor Bradley further discloses the claim limitations and the deficient claim limitations, as follows:
prior to identifying an object type of the object, training the processor ((i.e. The learning machine generally works better with more training samples, as long as the samples are reliable) [Zadeh: col. 204, line 34-35] – Note: training samples are collected before the training session) to identify different object types based on images of the different object types ((i.e. In one embodiment, bar code recognition is used to read a bar code data from the image) [Zadeh: col. 340, line 50-52]; (i.e. In one embodiment, the image is analyzed to extract features of the object(s) contained by an image analyzer module. In one embodiment, a search module uses the features identified (and/or other associated meta data with the image and/or the features) to search and determine similar matches to the (catalog) items based on the features and/or metadata associated with those items. In one embodiment, potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object)) [Zadeh: col. 321, line 62 – col. 322, line 4]; (i.e. invoke an OCR (optical character recognition) module to read the text, to find and search for more relationships between the objects in the image) [Zadeh: col. 182, line 51-54]; (i.e. look for a text as an object in the image, to recognize, for example, the brand, model number, and the type of the object) [Zadeh: col. 182, line 47-49]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker and Bradley with Zadeh to program the system to implement feature detection method of Zadeh.  
Therefore, the combination of Becker and Bradley with Zadeh will enable the system to process and provide reliable reach results [Zadeh: col. 206, line 5-21].

Regarding claim 16, Becker meets the claim limitations as set forth in claim 10.
Becker further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Becker: col. 15, line 4], further comprising: prior to identifying an object type of the object, training the processor (i.e. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks) [Becker: col. 18, line 16-33 to identify different object types based on surface coordinates of different types of object types (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23].
Becker and Bradley do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 10, further comprising: prior to identifying an object type of the object, training the processor to identify different object types based on surface coordinates of different types of object types      
However, in the same field of endeavor Bradley further discloses the claim limitations and the deficient claim limitations, as follows:
prior to identifying an object type of the object, training the processor ((i.e. The learning machine generally works better with more training samples, as long as the samples are reliable) [Zadeh: col. 204, line 34-35] – Note: training samples are collected before the training session) to identify different object types based on surface coordinates of different types of object types ((i.e. In one embodiment, bar code recognition is used to read a bar code data from the image) [Zadeh: col. 340, line 50-52]; (i.e. In one embodiment, the image is analyzed to extract features of the object(s) contained by an image analyzer module. In one embodiment, a search module uses the features identified (and/or other associated meta data with the image and/or the features) to search and determine similar matches to the (catalog) items based on the features and/or metadata associated with those items. In one embodiment, potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object)) [Zadeh: col. 321, line 62 – col. 322, line 4]; (i.e. invoke an OCR (optical character recognition) module to read the text, to find and search for more relationships between the objects in the image) [Zadeh: col. 182, line 51-54]; (i.e. look for a text as an object in the image, to recognize, for example, the brand, model number, and the type of the object) [Zadeh: col. 182, line 47-49]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker and Bradley with Zadeh to program the system to implement feature detection method of Zadeh.  
Therefore, the combination of Becker and Bradley with Zadeh will enable the system to process and provide reliable reach results [Zadeh: col. 206, line 5-21]. 

Regarding claim 18, Becker meets the claim limitations as set forth in claim 16.
Becker further meets the claim limitations as follow.
The method of claim 16 (i.e. a method) [Becker: col. 15, line 4], wherein the surface coordinates ((i.e. A portable stand-alone laser scanner configured to measure three-dimensional (3D) coordinates) [Becker: col. 19, line 26-27]; ; (i.e. a measuring point 917 on the surface of an object) [Becker: col. 12, line 19-20]) of the different types of object types (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23] are obtained by scanning surfaces (i.e. a measuring point 917 on the surface of an object 920) [Becker: col. 12, line 20] of the different types of object types (i.e. recognized objects in the scan (e.g., planes, spheres, tubes, edges, checker board targets)) [Becker: col. 10, line 22-23].  
Becker and Bradley do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 16, wherein the surface coordinates of the different types of object types are obtained by scanning surfaces of the different types of object types.    
However, in the same field of endeavor Bradley further discloses the claim limitations and the deficient claim limitations, as follows:
by scanning surfaces ((i.e. In one embodiment, for linear models, we search for the performance surface with steepest descent, using gradients and LMS (least mean square) algorithm. In one embodiment, for pattern recognition, we use multilayer perceptrons with sigmoidal nonlinearities (functions), e.g. in (tan h(x)) or (1/(l+exp(-x))) forms. In one embodiment, for training networks, we use backpropagation method, to go backward to get the weights set, from the last layer, based on desired response and error backward. In one embodiment, to optimize, we derive energy function and surface, with attractor point on the minima of the surface, to analyze system state with respect to the attractor, which can be local or global minima (which we prefer to get into the global minima)) [Zadeh: col. 218, line 50–63]; (i.e. In one embodiment, multiple models can be learned in combination. E.g., the model for generating of texture of surfaces or colors can be learned in conjunction with a 3D model of head or body. In rendering a 3D model, the texture model may be incorporated to provide textures and colors for the rendered images used for training. The correlation between the model parameters and the rendered images is learned via training. In one embodiment, noise is added to prevent over fitting and regularize the weights to better generalize when used with out of sample data/images) [Zadeh: col. 145, line 52–61]; (i.e. In one embodiment, the storage of the example is either analytical, e.g. mathematical formulation of curves and meshes, to mimic the surfaces in 3-D, or brute force storage as a point-by-point storage of coordinates of data points, in 3-D (x, y, z) coordinates [Zadeh: col. 178, line 19-23]) of the different types of object types ((i.e. In one embodiment, the image is analyzed to extract features of the object(s) contained by an image analyzer module. In one embodiment, a search module uses the features identified (and/or other associated meta data with the image and/or the features) to search and determine similar matches to the (catalog) items based on the features and/or metadata associated with those items. In one embodiment, potential matches and/or coded features are determined (e.g., based on similarity threshold on the object and/or one or more features of the object)) [Zadeh: col. 321, line 62 – col. 322, line 4]; (i.e. invoke an OCR (optical character recognition) module to read the text, to find and search for more relationships between the objects in the image) [Zadeh: col. 182, line 51-54]; (i.e. look for a text as an object in the image, to recognize, for example, the brand, model number, and the type of the object) [Zadeh: col. 182, line 47-49]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Becker and Bradley with Zadeh to program the system to implement feature detection method of Zadeh.  
Therefore, the combination of Becker and Bradley with Zadeh will enable the system to process and provide reliable reach results [Zadeh: col. 206, line 5-21].     

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488